     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 1 of 19

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KATHLEEN BURGHARDT-COBB,                         No. 1:17-cv-01563-DAD-SKO
12                       Plaintiff,
13            v.                                       ORDER DENYING DEFENDANT’S
                                                       MOTION FOR SUMMARY JUDGMENT
14    MARK S. INCH, Director, Federal Bureau
      of Prisons,                                      (Doc. No. 27)
15
                         Defendant.
16

17

18           This matter came before the court on October 16, 2019, for hearing on defendant’s motion

19   for summary judgment. (Doc. No. 27.) Attorney Kevin Little appeared on behalf of plaintiff.

20   Assistant United States Attorney Benjamin Hall appeared on behalf of defendant. Having

21   reviewed the parties’ briefing and heard oral argument, and for the reasons set forth below, the

22   court will deny defendant’s motion.

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                       1
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 2 of 19

 1                                              BACKGROUND1
 2          Plaintiff Kathleen Burghardt-Cobb worked at the Federal Correctional Institution in
 3   Mendota, California (“FCI Mendota”) as a trust fund supervisor. (Doc. No. 27-2 at ¶ 1.) The
 4   Federal Bureau of Prisons (“BOP”) designated that job as a law enforcement position. (Id. at
 5   ¶ 2.) According to the written job description, the trust fund supervisor is “charged with
 6   responsibility for maintaining security of the institution,” and these duties “precede all others
 7   required by this position and are performed on a regular and recurring basis.” (Id. at ¶ 3.) The
 8   trust fund supervisor’s duties “include custody and supervision of inmates, responding to
 9   emergencies and institution disturbances, participating in fog and escape patrols, and assuming
10   correctional officer posts when necessary.” (Id. at ¶ 4.) The trust fund supervisor must also
11   “shakedown inmates, conduct visual searches of inmate work and living areas for contraband, and
12   is responsible for immediately responding to any institution emergencies.” (Id.) The trust fund
13   supervisor “may enter into hostile or life threatening situations and may be required to make
14   decisions affecting the life, well-being, civil liberties, and/or property of others” and must
15   complete specialized training in firearms proficiency and self-defense. (Id. at ¶ 5.)
16          All BOP positions at correctional institutions are hazardous duty law enforcement officer
17   positions and require individuals to be physically able and medically qualified to perform
18   correctional work safely and successfully. (Id. at ¶ 6.) In accordance with BOP’s human
19   resource management manual, BOP employees who work in these positions must be able to
20   perform and meet fourteen physical requirements in connection with their federal law
21
     1
22     This factual background is based on defendant’s statement of undisputed facts. (Doc. No. 27-
     2.) A party opposing a motion for summary judgment can file a statement of disputed facts, “and
23   the source thereof in the record, of all additional material facts as to which there is a genuine issue
     precluding summary judgment or adjudication.” Local Rule 260(6). Here, although plaintiff
24   submitted a statement of disputed facts, each of the disputes noted by plaintiff therein are actually
     legal arguments, do not challenge the veracity of the underlying facts, or are irrelevant. (See Doc.
25   No. 32 at ¶¶ 2–7, 14, 18.) The court therefore considers the material facts of this case to be
26   undisputed. See Arvakhi v. Castro, No. 2:14-cv-02816 CAS (Ex), 2015 WL 6039119, at *4 (C.D.
     Cal. Oct. 15, 2015) (“[W]hile the Court recognizes that plaintiff generally takes issue with
27   defendants’ statement of undisputed facts, to the extent an evidentiary conflict is not readily
     apparent, the Court accepts as undisputed defendants’ supporting evidence.”), aff’d sub nom.
28   Arvakhi v. Clemmensen, 678 F. App’x 546 (9th Cir. 2017).
                                                         2
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 3 of 19

 1   enforcement positions, and must have the ability to use various firearms, including pistols, rifles
 2   and shotguns, as well as to perform self-defense movements. (Id. at ¶ 7.)
 3           In December 2012, plaintiff had spinal surgery. (Id. at ¶ 8.) Following her surgery,
 4   plaintiff submitted to the BOP a letter dated March 26, 2013 from Stanford Hospital and Clinics.
 5   (Id. at ¶ 9.) The letter stated that plaintiff was released to return to work on April 8, 2013 and set
 6   out restrictions on her work activities for the next six months, including no running, “stand[ing]
 7   for a prolonged amount of time, [and] no bending and no lifting greater than 10 pounds for the
 8   next 6 months.” (Id. at ¶ 9–10.) By letter dated April 4, 2013, FCI Mendota Associate Warden of
 9   Operations Steve Lake offered plaintiff an accommodation with respect to her workplace duties
10   for a duration of six months. (Id. at ¶ 10.) Plaintiff accepted the offer of accommodation the
11   same day. (Id.)
12           On or about September 16, 2013, plaintiff submitted to the BOP a letter from her
13   physician assistant announcing continuing restrictions on her activities for an additional six
14   month period. (Id. at ¶ 11.) The letter stated that plaintiff
15                    should continue to avoid running, prolonged standing, prolonged
                      bending and no lifting greater than 10 lbs. She should also avoid
16                    participation with firearms, including any re-qualification shooting.
                      These restrictions apply for the next 6 months.
17

18   (Id.) The same day, plaintiff submitted a Firearms Training Temporary Medical Waiver Form,
19   stating that her condition prevented her from firing a weapon or participating in self-defense
20   activities and indicating that her anticipated date of recovery, or the date when she could re-
21   qualify, was March 16, 2014. (Id. at ¶ 12.) On or about March 19, 2014, plaintiff submitted to
22   the BOP a letter dated March 17, 2014, from her neurologist, setting forth further restrictions on
23   her workplace activities until December 31, 2014. (Id. at ¶ 13.) The letter listed the following
24   restrictions:
25                    No prolonged standing more than 10 minutes; No lifting more than
                      10 pounds; No bending; No running; She cannot do re-qualification
26                    testing with firearms due to the recoil pressure and the requirement
                      to stand more than 10 minutes.
27

28   (Id. at ¶ 13.)
                                                         3
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 4 of 19

 1          On July 25, 2014, Associate Warden Nicklin issued a letter to plaintiff, requesting eight
 2   categories of additional information regarding her condition and assigning plaintiff to temporary
 3   alternative duties until August 22, 2014. (Id. at ¶ 14.) Plaintiff submitted a response to Associate
 4   Warden Nicklin that included a second letter from her neurologist dated August 8, 2014, and a
 5   completed DOJ Form 100A Request for Reasonable Accommodation dated August 21, 2014. (Id.
 6   at ¶ 15.) The second letter from plaintiff’s neurologist stated that plaintiff’s “lumbar spine
 7   degenerative disease is increasingly severe. Any return to full recovery will require a lumbar
 8   surgery which hopefully will allow a return to her usual job.” (Id.) Noting that plaintiff “ha[d]
 9   not progressed to the point [where] the lumbar surgery [was] necessary now,” the letter reiterated
10   the restrictions set forth in the neurologist’s March 17, 2014 letter. (Id.) It further explained that
11   plaintiff “cannot do the requalification firearm restriction test because of the requirement to stand
12   for 10 minutes and the possibility that the recoil pressure of the firearm will cause acute pain and
13   cause a risk of losing control of her gun.” (Id.) In her DOJ Form 100A Request for Reasonable
14   Accommodation, plaintiff requested that she be excused from (1) physically responding into the
15   secure institution in the event of an emergency situation, (2) re-certifying with firearms, and (3)
16   completing annual self- defense training. (Id. at ¶ 17.) On November 17, 2014, Patricia E. Jones,
17   Acting Human Resources Manager for FCI Mendota, denied plaintiff’s request to continue
18   temporary alternative duties until December 31, 2014, on the grounds that granting that request
19   would require the waiving of essential functions of plaintiff’s position. (Id. at ¶ 18.)
20          On November 21, 2017, plaintiff commenced this action asserting causes of action related
21   to disability discrimination and retaliation against defendant Mark S. Inch in his capacity as
22   Director of BOP. (Doc. No. 1.) Plaintiff seeks a judgment directing defendant to end BOP’s
23   allegedly widespread practice of reprisal against employees who file EEO and EEOC claims; an
24   award of money damages, costs and fees associated with litigating this case; and such other relief
25   as may be deemed appropriate. (Id. at 8.) On July 17, 2019, defendant filed the pending motion
26   for summary judgment as to plaintiff’s claim brought under the Rehabilitation Act. (Doc. No.
27   27.) Plaintiff filed an opposition on August 21, 2019 , and defendant replied on August 28, 2019.
28   (Doc. Nos. 31, 36.)
                                                        4
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 5 of 19

 1                                            LEGAL STANDARD
 2           Summary judgment is appropriate when the moving party “shows that there is no genuine
 3    dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
 4    R. Civ. P. 56(a).2
 5           In summary judgment practice, the moving party “initially bears the burden of proving the
 6    absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387
 7    (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party
 8    may accomplish this by “citing to particular parts of materials in the record, including
 9    depositions, documents, electronically stored information, affidavits or declarations, stipulations
10    (including those made for purposes of the motion only), admissions, interrogatory answers, or
11    other materials,” or by showing that such materials “do not establish the absence or presence of a
12    genuine dispute, or that an adverse party cannot produce admissible evidence to support the
13    fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears the burden of proof at
14    trial, “the moving party need only prove that there is an absence of evidence to support the non-
15    moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also
16    Fed. R. Civ. P. 56(c)(1)(B). Indeed, summary judgment should be entered, after adequate time
17    for discovery and upon motion, against a party who fails to make a showing sufficient to
18    establish the existence of an element essential to that party’s case, and on which that party will
19    bear the burden of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of proof
20    concerning an essential element of the nonmoving party’s case necessarily renders all other facts
21    immaterial.” Id. at 322–23. In such a circumstance, summary judgment should be granted, “so
22    long as whatever is before the district court demonstrates that the standard for the entry of
23    summary judgment . . . is satisfied.” Id. at 323.
24
     2
       Plaintiff suggests that defendant has actually moved for summary adjudication—not summary
25   judgment—because the pending motion addresses only plaintiff’s Rehabilitation Act claim and
26   not her Title VII reprisal claim. (Doc. No. 33 at 2.) At the hearing on the motion, the
     undersigned clarified that summary judgment can be granted as to a single claim, and the
27   distinction that plaintiff’s counsel seeks to make is one without a difference. Plaintiff’s counsel
     agreed with this observation. As such, the court treats this motion as one for summary judgment
28   under Federal Rule of Civil Procedure 56.
                                                         5
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 6 of 19

 1           If the moving party meets its initial responsibility, the burden then shifts to the opposing
 2    party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
 3    Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
 4    existence of this factual dispute, the opposing party may not rely upon the allegations or denials
 5    of its pleadings but is required to tender evidence of specific facts in the form of affidavits or
 6    admissible discovery material in support of its contention that the dispute exists. See Fed. R.
 7    Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11; Orr v. Bank of Am., NT & SA, 285 F.3d 764,
 8    773 (9th Cir. 2002) (“A trial court can only consider admissible evidence in ruling on a motion
 9    for summary judgment.”). The opposing party must demonstrate that the fact in contention is
10    material, i.e., a fact that might affect the outcome of the suit under the governing law, see
11    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec.
12    Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the
13    evidence is such that a reasonable jury could return a verdict for the non-moving party, see
14    Anderson, 477 U.S. at 250; Wool v. Tandem Computs. Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
15           In the endeavor to establish the existence of a factual dispute, the opposing party need not
16    establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
17    dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
18    trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
19    the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
20    Matsushita, 475 U.S. at 587 (citations omitted).
21           “In evaluating the evidence to determine whether there is a genuine issue of fact,” the
22    court draws “all inferences supported by the evidence in favor of the non-moving party.” Walls
23    v. Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is the opposing
24    party’s obligation to produce a factual predicate from which the inference may be drawn. See
25    Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985), aff’d, 810 F.2d
26    898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do
27    more than simply show that there is some metaphysical doubt as to the material facts. . . . Where
28   /////
                                                          6
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 7 of 19

 1   the record taken as a whole could not lead a rational trier of fact to find for the non-moving party,
 2   there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
 3                                                   ANALYSIS
 4           As noted, defendant moves for summary judgment as to plaintiff’s claim brought pursuant
 5   to the Rehabilitation Act on the grounds that there is no genuine dispute as to any material fact
 6   and that defendant is entitled to judgment as a matter of law. (Doc. No. 27 at 1.) The gravamen
 7   of defendant’s motion is that because it is undisputed plaintiff could not perform the “essential
 8   functions” of her job, she is not a “qualified individual” under the Rehabilitation Act and
 9   therefore cannot assert a cognizable claim for failure to accommodate her request for
10   accommodation. (Doc. No. 27-1 at 9.)
11   A.      The Declaration Submitted by Defendant is Not Undisclosed Expert Testimony That
12           Should Be Excluded From Consideration
13           The court first addresses plaintiff’s argument that the declaration of Sylvie Cohen, M.D.
14   (Doc. No. 27-3) should be excluded from evidence on summary judgment because defendant did
15   not disclose expert testimony from this witness in accordance with the scheduling order. (Doc.
16   No. 33 at 11.) Dr. Sylvie Cohen is Chief of the Occupational & Employee Health Branch in the
17   Health Services Division of BOP. (Doc. No. 27-3 at ¶ 1.) Plaintiff argues that Dr. Cohen’s
18   declaration is undisclosed expert testimony that violates Federal Rule of Civil Procedure 37(c)(1).
19   (Id. at 11.) Rule 37(c)(1) provides that a party who fails to identify a witness as required by Rule
20   26(a) or (e) “is not allowed to use that information or witness to supply evidence on a motion, at a
21   hearing, or at a trial, unless the failure was substantially justified or is harmless.”
22           Plaintiff appears to have focused on to the word “expert” as used in Dr. Cohen’s
23   declaration and assumed that defendant must have offered the declaration as expert opinion
24   testimony on summary judgment. (See Doc. No. 27-3 at ¶ 3) (listing the responsibilities of Dr.
25   Cohen’s position as including “expert consultation to staff of the Office of General Counsel,
26   Human Resources and executive staff for the Correctional Institutions regarding Occupational
27   Health and to provide and evaluate medical services for the agency’s workforce”). However, the
28   substance of Dr. Cohen’s declaration addresses the operations of her office within the BOP based
                                                          7
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 8 of 19

 1   upon her own personal knowledge. (See generally id.) The statements made by Dr. Cohen in her
 2   declaration are not based on any specialized knowledge requiring her to be qualified as an expert
 3   witness. See United States v. Leon-Gil, 53 F. App’x 847, 849 (9th Cir. 2002)3 (finding that a
 4   witness “was a percipient fact witness because he testified to his own common observations,” and
 5   his “testimony required no ‘scientific, technical, or other specialized knowledge’ that required the
 6   Government to qualify [him] as an expert”). The court concludes that Dr. Cohen’s declaration
 7   does not present an expert opinion.4 As such, defendant was not required to disclose Dr. Cohen
 8   or her testimony pursuant to the scheduling order’s requirements with respect to disclosure of
 9   experts. (Doc. No. 15 at 3.)
10   B.      There is a Genuine Dispute as to Whether Plaintiff Could Perform The Essential
11           Functions of Her Job
12           The court now turns to the sole ground upon which defendant has moved for summary
13   judgment as to plaintiff’s Rehabilitation Act claim: that plaintiff was not a “qualified individual”
14   and therefore cannot assert a cognizable claim based on defendant’s alleged failure to
15   accommodate her request. (Doc. No. 27-1 at 9.) Defendant lists three job functions from which
16   plaintiff sought to be excused—firearms qualification, self-defense training, and physically
17   /////
18   /////
19   /////
20   /////
21   3
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
22   36-3(b).
     4
23     Plaintiff also argues that the Cohen declaration improperly provides an opinion on a question of
     law by stating that plaintiff is not a qualified person with a disability. (Doc. No. 33 at 11.) Of
24   course, “an expert witness cannot give an opinion as to her legal conclusion, i.e., an opinion on an
     ultimate issue of law.” Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1016 (9th
25   Cir. 2004). Here, the court has already found that Dr. Cohen is not an expert witness.
26   Nevertheless, defendant’s counsel agreed in reply (see Doc. No. 36 at 9 n.2) and at the hearing on
     the motion that the court need not consider the opinion stated in paragraph 9 of the Cohen
27   declaration. The court also notes that defendant’s motion for summary judgment does not rely
     upon this particular paragraph of the declaration. Accordingly, the court has not considered that
28   statement in resolving the pending motion.
                                                          8
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 9 of 19

 1   responding into the secure institution in the event of an emergency situation5—and contends that
 2   each is an “essential function” of plaintiff’s job that she could not perform, thereby rendering her
 3   unqualified for relief under the Act. (Doc. No. 27-4 at 9.)
 4            The Rehabilitation Act prohibits employment discrimination on the basis of disability.
 5   29 U.S.C. §§ 791 et seq. Section 501 of the Act expressly invokes the substance of the
 6   Americans with Disabilities Act (the “ADA”), and thus the Ninth Circuit looks to the standards
 7   applied under the ADA to determine whether a violation of the Rehabilitation Act occurred in the
 8   federal employment context. See Coons v. Sec’y of the U.S. Dept. of Treasury, 383 F.3d 879, 884
 9   (9th Cir. 2004) (“The standards used to determine whether an act of discrimination violated the
10   Rehabilitation Act are the same standards applied under the Americans with Disabilities Act”);
11   Lopez v. Johnson, 333 F.3d 959, 961 (9th Cir. 2003) (“Section 501 borrows its substantive
12   standards from the Americans with Disabilities Act (ADA).”) (citing 29 U.S.C. § 791(g)). “To
13   state a prima facie case under the Rehabilitation Act, a plaintiff must demonstrate that (1) she is a
14   person with a disability, (2) who is otherwise qualified for the position, and (3) suffered
15   discrimination because of her disability.” Walraven v. Geithner, 363 F. App’x 513, 514 (9th Cir.
16   2010);6 see also E.R.K. ex rel. R.K. v. Hawaii Dept. of Education, 728 F.3d 982, 992 (9th Cir.
17   2013) (“A prima facie case under the Rehabilitation Act is identical, except that the plaintiff must
18   also prove that the relevant program receives federal financial assistance.”) A plaintiff bears the
19   burden of showing she is “qualified” for a position by demonstrating that she was “able to
20   perform the essential functions of the position at the time of the discrimination with or without
21   reasonable accommodation.” Walraven, 363 F. App’x at 514; see also 42 U.S.C. § 12111(8); 29
22   C.F.R. § 1630.2(m). However, an employer disputing that plaintiff “can perform the essential
23
     5
       Throughout the motion and its reply brief, defendant refers to this essential function as both
24   “physically responding to emergencies inside the secure institution” and “physically responding
     into the secure institution in the event of an emergency situation.” (See, e.g., Doc. Nos. 27-1 at 9,
25   12; 36 at 6, 8.) Because the essence of defendant’s argument is that plaintiff’s accommodation
26   request constituted a request to waive the essential functions of her job, the court will use the
     exact language of plaintiff’s request: “physically responding into the secure institution in the
27   event of an emergency situation.” (Doc. No. 27-4 Ex. A-8 at 39.)

28   6
         See fn. 3, above.
                                                        9
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 10 of 19

 1    functions must put forth evidence establishing those functions.” Bates v. United Parcel Serv.,
 2    Inc., 511 F.3d 974, 991 (9th Cir. 2007).
 3           “‘Essential functions’ are ‘fundamental job duties of the employment position . . . not
 4    includ[ing] the marginal functions of the position.” Id. at 989 (citing 29 C.F.R. § 1630.2(n)(1)).
 5    “‘Essential functions’ are not to be confused with ‘qualification standards,’ which an employer
 6    may establish for a certain position. Whereas ‘essential functions’ are basic ‘duties,’
 7    ‘qualification standards’ are ‘personal and professional attributes’ that may include ‘physical,
 8    medical [and] safety’ requirements.” Id. at 990 (internal citations omitted). “[C]onsideration
 9    shall be given to the employer’s judgment as to what functions of a job are essential, and if an
10    employer has prepared a written description before advertising or interviewing applicants for the
11    job, this description shall be considered evidence of the essential functions of the job.” 42 U.S.C.
12    § 12111(8). However, “an employer may not turn every condition of employment which it elects
13    to adopt into a job function, let alone an essential job function, merely by including it in a job
14    description.” Echazabal v. Chevron USA, Inc., 226 F.3d 1063, 1071 (9th Cir. 2000), overruled on
15    other grounds Chevron U.S.A. Inc. v. Echazabal, 536 U.S. 73 (2002); see also U.S. E.E.O.C. v.
16    MJC, Inc., 400 F. Supp. 3d 1023, 1032 (D. Haw. 2019). Thus, job descriptions are inconclusive
17    evidence of essential functions, Cripe v. City of San Jose, 261 F.3d 877, 887 (9th Cir. 2001), and
18    the EEOC has also recognized that not all functions listed in a job description are necessarily
19    essential, (see Doc. No. 34-1, Ex. N). In considering what is an essential job function of a
20    particular job, a court may also consider “[t]he amount of time spent on the job performing the
21    function; [t]he consequences of not requiring the incumbent to perform the function; [t]he terms
22    of a collective bargaining agreement; [t]he work experience of past incumbents in the job; and/or
23    [t]he current work experience of incumbents in similar jobs.” 29 C.F.R. § 1630.2(n); see also
24    Roness v. T-Mobile USA, Inc., 394 F. Supp.3d 1324, 1330 (W.D. Wash. 2019).
25           Finally, it is important to recognize that determining the essential functions of any
26    particular job is a question of fact which, if the facts are disputed, must be determined by the
27    finder of fact. See Bates, 511 F.3d at 991–92 (citing Taylor v. Rice, 451 F.3d 898, 907 (D.C. Cir.
28    2006) (concluding that issues of fact regarding a job’s essential functions precluded summary
                                                         10
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 11 of 19

 1    judgment for the employer because the record showed that, in practice, employer did not require
 2    all other employees to abide by the claimed essential function); Davidson v. Am. Online, Inc., 337
 3    F.3d 1179, 1191 (10th Cir.2003) (“The question of whether a job requirement is a necessary
 4    requisite to employment initially focuses on whether an employer actually requires all employees
 5    in the particular position to satisfy the alleged job-related requirement.”); McMillan v. Valley
 6    Rubber & Gasket Co., Inc., No. 2:14-cv-01359-TLN-KJN, 2017 WL 3383120, at *5 (E.D. Cal.
 7    Aug. 7, 2017) (recognizing that, in the context of a state law claim for disability discrimination,
 8    “[w]hether something constitutes an essential job function . . . is a question of fact” and that such
 9    a determination “is a highly fact-specific inquiry”); Weeks v. Union Pacific Railroad Co., 137 F.
10    Supp. 3d 1204, 1223 (E.D. Cal. 2015) (“The determination of essential job functions is generally
11    a question of fact.”); EEOC v. CTI, Inc., CV-13-1279-TUC-DCB, 2015 WL 11120707, at * 7 (D.
12    Az. May 8, 2015) (“Since a determination of the essential job functions is a fact-specific inquiry,
13    where questions of fact exist as to whether particular tasks are essential functions of the plaintiff’s
14    position and whether the plaintiff can perform those tasks, summary judgment must be denied.”)
15            In moving for summary judgment here, defendant asserts that firearms qualification, self-
16    defense training, and physically responding into the secure institution in the event of an
17    emergency situation are all essential job functions of the trust fund supervisor position held by
18    plaintiff. The court considers each below.
19                   1.      Firearms Qualification
20            In attempting to establish that firearms qualification is an essential function of plaintiff’s
21    job, defendant relies primarily on the written description for the trust fund supervisor position.
22    (Doc. No. 27-1 at 10–12.) The description states as follows in relevant part:
23                   Along with all other correctional institution employees, incumbent is
                     charged with responsibility for maintaining security of the
24                   institution. The staff correctional responsibilities precede all
                     others required by this position and are performed on a regular
25                   and recurring basis.
26                   [...]
27    /////
28    /////
                                                         11
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 12 of 19

 1                   Incumbent must successfully complete specialized training in
                     firearms proficiency, self defense, management of medical
 2                   emergencies, safety management and interpersonal communication
                     skills.
 3

 4    (Doc. No. 27-4 Ex. A-1 at 15, 16) (emphasis added). Defendant has also submitted a declaration

 5    from Dr. Cohen, M.D., the Chief of BOP’s Occupational & Employee Health Branch, stating that

 6    all BOP positions in correctional institutions are hazardous duty law enforcement officer

 7    positions, and noting that the human resource management manual requires hazardous duty law

 8    enforcement officers to be able to use various firearms. (Doc. No. 27-3 at ¶¶ 5, 6.).

 9           In opposing summary judgment with respect to her Rehabilitation Act claim, plaintiff has

10    submitted declarations from Ken White and Glen Cobb, former and current United States

11    Penitentiary Atwater Lieutenants and supervisors of BOP employees (Doc. Nos. 34-1 Ex. G at

12    ¶ 1, 2; Ex. H at ¶ 1, 2); and Lourdes Mettry, a former United States Penitentiary Atwater Health

13    Services Administrator whose position required attending meetings to consider the physical

14    limitations of BOP employees (Doc. No. 34-1 Ex. I at ¶ 1–2). White and Cobb declare that “it is

15    hardly the case that all active employees have been at all times firearms qualified.” (Doc. Nos.

16    34-1, Ex. G ¶ 5; Ex. H ¶ 5.) Additionally, all three declarations presented by plaintiff aver that

17    “while firearms certification is a hiring requirement, there are a number of Bureau of Prisons

18    employees who continue to work while being on their institution’s ‘No Shoot List,’ either for lack

19    of certification, injury or disability, or other unstated reasons.” (Doc. Nos. 34-1, Ex. G ¶ 5; Ex. H

20    ¶ 5; Ex. I ¶ 5.) “This is possible because firearms certification is not connected to the day-to-day

21    duties of the great majority of Bureau of Prisons employees,” and “Bureau of Prisons employees

22    who interact with inmates, either on the corrections or administrative sides of an institution, do

23    not carry firearms.” (Id.) White and Cobb also add the following in their declarations:

24                   For example, if on a typical day USP Atwater has approximately 200
                     employees, I would estimate about three to five percent carry
25                   firearms, and those would mostly be correctional officers assigned to
                     tower posts, or those who are assigned to transport inmates from the
26                   facility to another location. While in the event of a crisis, such as a
                     riot, more correctional officers who need to be able to use firearms,
27                   even in that context it would be a minority of the on-duty officers.
                     For people, like the plaintiff, whose duties are primarily limited to
28
                                                        12
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 13 of 19

 1                     the administrative operations of the facility, there is even less of a
                       need for firearms possession or use.
 2

 3    (Doc. Nos. 34-1, Ex. G ¶ 5; Ex. H ¶ 5.)

 4              Defendant argues that the declarations submitted by plaintiff in opposition to summary

 5    judgment should be disregarded because the declarants only claim knowledge of unnamed

 6    “injured individuals” who purportedly held unspecified positions at unspecified locations within

 7    the BOP, and that those declarations fail to specify even whether the unnamed individuals held

 8    hazardous-duty, law-enforcement officer positions. (Doc. No. 36 at 7.) The court finds

 9    defendant’s arguments in this regard unpersuasive. Evidence the court may consider in

10    determining whether job functions are essential includes, but is not limited to, “[t]he current work

11    experience of incumbents in similar jobs.” 29 C.F.R. § 1630.2(n). The evidence presented by

12    plaintiff in the form of these declarations falls within these parameters. They constitute evidence

13    from former and current BOP supervisors who are familiar with BOP’s day-to-day practices

14    pertaining to disability and firearms certification, self-defense training, and emergency response.

15    (See Doc. Nos. 34-1, Ex. G ¶ 2; Ex. H ¶ 2; Ex. I ¶ 2.) Each declaration addresses how injured

16    BOP employees, like plaintiff, were allowed to navigate their injuries even though their injuries

17    prevented them from performing certain functions. (See generally Doc. Nos. 34-1, Ex. G, Ex. H,

18    Ex. I.)

19              Defendant also points to plaintiff’s deposition at which she conceded that firearms

20    certification is listed as a requirement for the trust fund supervisor position and all other staff

21    working at FCI Mendota. (Doc. No. 36 at 3; see also Doc. No. 34-1, Ex. A at 39:16–40:6.)

22    However, the court reads the cited portion of plaintiff’s deposition merely as agreeing that her

23    written job description listed the certification as a requirement for her position, not that it is in

24    fact essential to her job. Cf. Kees v. Wallenstein, 161 F.3d 1196, 1199 (9th Cir. 1998) (finding

25    there was no genuine dispute that inmate contact was an essential function of a jail guard position

26    that generally did not require inmate contact, because “[t]he record indicate[d] that both the

27    employer and the written job description identif[ied] inmate contact as a fundamental duty” and

28    “plaintiffs acknowledged that some incidental contact is inevitable”). This reading of plaintiff’s
                                                          13
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 14 of 19

 1    deposition testimony aligns with the position plaintiff has maintained in this litigation: that the
 2    written job description is inconclusive evidence of the actual essential functions of her job.
 3           Although the court sees it as a somewhat close call, it concludes that plaintiff has
 4    demonstrated a disputed issue of material fact as to whether firearms qualification is an essential
 5    function of her job. The Ninth Circuit’s decision in Cripe v. City of San Jose is instructive in this
 6    regard. There, six injured police officers who were no longer able to serve as patrol officers
 7    brought an action against the City of San Jose (the “City”), alleging that the City violated the
 8    ADA by restricting them to performing only a small number of undesirable positions and
 9    preventing them from being promoted to specialized-assignment positions. 261 F.3d at 881. The
10    City required that all officers holding a specialized-assignment position be able to make forcible
11    arrests and asserted that having that ability was an essential job function. Id. at 887. While the
12    City’s job descriptions made it clear that this requirement applied to all police-officer positions,
13    plaintiffs introduced evidence that making forcible arrests was not an essential function of all
14    specialized-assignment positions. Id. The court considered the deposition testimony of a
15    sergeant in the fraud unit of the department, who testified that being able to serve arrests warrants
16    and make arrests was not “for all practical purposes, part of being a fraud investigator.” Id.
17    Likewise, a former chief of police declared that making forcible arrests was not an essential
18    function of training officers for the Bureau of Administration. Id. Although the City introduced
19    its own evidence attesting to the contrary, “this evidence only demonstrate[d] that a factual
20    dispute exist[ed] over whether the function in question [was] essential; it [did] not support the
21    granting of summary judgment to the City.” Id. at 887–88.
22           Similarly, the record here reflects that a factual dispute exists. Defendant has proffered
23    the trust fund supervisor written job description and plaintiff’s deposition testimony, while
24    plaintiff has come forward with contrary evidence. The evidence presented by plaintiff is
25    sufficient to establish a disputed issue of material fact. See id.; U.S. E.E.O.C. v. Placer ARC, 114
26    F. Supp. 3d 1043, 1057–58 (E.D. Cal. 2015); Taylor v. Trees, Inc., 58 F. Supp. 3d 1092, 1115–17
27    (E.D. Cal. 2014); Lazcano v. Potter, 468 F. Supp.2d 1161, 1167–68 (N.D. Cal. 2007). Because
28    the court must “draw all inferences supported by the evidence in favor” of plaintiff, Walls, 653
                                                         14
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 15 of 19

 1    F.3d at 966, the court concludes that plaintiff has demonstrated a factual dispute as to whether
 2    firearms certification is an essential function of the trust fund supervisor position in which she
 3    served.
 4                     2.      Self-Defense Training
 5              Next, the court must consider whether self-defense training is an essential function of the
 6    trust fund supervisor position. The trust fund supervisor job description notes that correctional
 7    responsibilities precede all others required by the position, and it notes that the “[i]ncumbent must
 8    successfully complete specialized training in self defense, management of medical emergencies,
 9    safety management and interpersonal communication skills.” (Doc. No. 27-4 Ex. A-1 at 16.)
10    BOP’s human resource management manual also lists the ability to perform self-defense
11    movements as a requirement. (Doc. No. 27-3 at ¶¶ 5, 6.)
12              The declarations submitted by plaintiff in opposition to the pending motion for summary
13    judgment state that many injured BOP employees have been permitted, “even on long term
14    bases[,] to sit out of and instead observe self defense training.” (Doc. Nos. 34-1, Ex. G ¶ 7; Ex. H
15    ¶ 7; Ex. I ¶ 7.) “[S]uch individuals are not uncommon and may still be able to perform the
16    essential, day-to-day requirements of their positions . . . even if the injury or disability persists for
17    a considerable amount of time, or even presents a permanent limitation.” (Id.) As noted above,
18    the court will consider this evidence on summary judgment because each declarant’s job has
19    required them to attend meetings where the disabilities and injuries of BOP employees have been
20    discussed and considered in the context of accommodations and the granting of alternate
21    assignments. (Id.); see also 29 C.F.R. § 1630.2(n)(vii).
22              At her deposition, plaintiff agreed only that the written job description provides that self-
23    defense training is a requirement for the trust fund supervisor position; that all employees
24    working in a BOP correctional institution are responsible for maintaining security in the event of
25    an emergency; and that all employees working in a BOP correctional institution are subject to
26    dangerous conditions such as assaults and hostage situations. (Doc. No. 34-1, Ex. A at 40:7–
27    40:20.) Again, the court does not read that deposition testimony as a concession that self-defense
28    /////
                                                           15
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 16 of 19

 1    training is actually an essential function of plaintiff’s job, but rather as merely conceding that the
 2    written job description for her position includes self-defense training as a requirement.
 3           The court concludes that the evidence presented by the parties on summary judgement
 4    establishes that there is a genuine dispute of material fact with respect to whether self-defense
 5    training is an essential function of the trust fund supervisor position. See Cripe, 261 F.3d at 887–
 6    88.
 7                   3.      Physically Responding into the Secure Institution
 8           Finally, the court must determine whether physically responding into the secure institution
 9    in the event of an emergency situation is an essential function of the trust fund supervisor
10    position. The written job description states the following in relevant part:
11                   Specific correctional responsibilities include custody and
                     supervision of inmates, responding to emergencies and institution
12                   disturbances, participating in fog and escape patrols, and assuming
                     correctional officer posts when necessary. The incumbent is required
13                   to shakedown inmates, conduct visual searches of inmate work and
                     living areas for contraband, and is responsible for immediately
14                   responding to any institution emergencies. The incumbent must be
                     prepared and trained to use physical control situations where
15                   necessary, such as in fights among inmates, assault on staff, and riots
                     or escape attempts.
16

17    (Doc. No. 27-4 Ex. A-1 at 15, 16) (emphasis added). This written job description—which reads
18    “responding to emergencies”—does not appear on its face to establish that “physically responding
19    into the secure institution” is an essential job function of the position. Defendant’s interpretation
20    of the job description is also disputed by the declarations submitted by plaintiff in opposition to
21    the pending motion. Those declarations provide the following:
22                   While all Bureau of Prisons employees are oft-reminded they are
                     corrections officers first and foremost, my experience has been that
23                   many Bureau of Prisons employees who enter the facility and interact
                     with inmates are incapable of exerting individual physical force
24                   to quell an inmate disturbance. Bureau of Prisons employees come
                     in various, sizes, genders and ages. We also are no longer taught to
25                   utilize aggressive physical tactics in dealing with inmates on a day-
                     to-day basis, but instead are trained and encouraged to use verbal
26                   commands, the security infrastructure of the facility (i.e., radios,
                     intercoms, the ability to shut off or isolate portions of the facility, the
27                   omnipresence of cameras and alarms, etc.), and defensive tactics.
                     Furthermore, each facility has an emergency response plan that
28                   involves many different types of emergency responses—the
                                                         16
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 17 of 19

 1                    emergency response plan does not require or encourage all
                      correctional personnel on duty to act as first responders to the
 2                    scene of an emergency itself; the emergency response plan can
                      require, for instance, certain personnel to secure the facility,
 3                    summon assistance from within and without the facility, respond
                      to posts vacated by first responders, to assist in locking down
 4                    portions of the facility, etc. It would simply be inaccurate to say
                      that a Bureau of Prisons employee has to be capable of physically
 5                    overpowering inmates in order to respond to an emergency, even as
                      a first responder, or that those with injuries or physical limitations
 6                    are incapable of participating in a well-conceived emergency
                      response plan.
 7

 8    (Doc. Nos. 34-1, Ex. G ¶ 6; Ex. H ¶ 6; Ex. I ¶ 6.) According to these declarations submitted by

 9    plaintiff, BOP employees are trained to respond in non-physical ways and some are even

10    incapable of responding with physical force. Moreover, BOP’s emergency plans do not require

11    every employee to respond inside the secured areas of the institution. The court concludes that

12    plaintiff’s evidence as to whether physically responding into the secure institution is an essential

13    function of the trust fund supervisor position also establishes a disputed issue of material fact.

14    See Cripe, 261 F.3d at 887–88.

15            Contrary to the suggestion by defendant in its reply,7 plaintiff did not concede in her

16    deposition testimony that physically responding to emergencies inside the secure institution is an

17    essential function of her job. Rather, plaintiff testified, in relevant part, as follows:

18                    Q. The next sentence [in Associate Warden Nicklin’s letter] says
                      every position at the institution requires the individual to be
19                    physically able to perform correctional work safely and successfully,
                      including the ability to respond effectively to emergencies, at all
20                    facilities on the complex. Do you see that?
21                    A. Yes.
22
      7
23       Defendant argues “that an essential function of a correctional officer position is the ability to
      perform a wide range of duties involving inmate contact, including the ability to respond to
24    emergencies.” (See Doc. No. 36 at 5–6.) However, none of the cases cited by defendant in
      support of that contention specifically addresses the position of trust fund supervisor or BOP
25    employees in correctional institutions whose job descriptions are similar to that of the trust fund
26    supervisor position. As noted above, “[a] highly fact-specific inquiry is necessary to determine
      what a particular job’s essential functions are.” Cripe, 261 F.3d at 888 n.12. Here, the court is
27    not persuaded by defendant’s suggestion that determinations regarding the essential functions of
      various state correctional officer positions necessarily compels the conclusion that inmate contact
28    is an essential function of the trust fund supervisor position within the BOP.
                                                         17
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 18 of 19

 1                   Q. It goes on to say that the ability to respond effectively to
                     emergencies is an essential function of every position located within
 2                   a correctional institution because the inability to do so may
                     jeopardize the security of the institution and the safety of staff and
 3                   inmates. Do you see that?
 4                   A. Yes.
 5                   Q. Do you agree with that?
 6                   A. Yes.
 7                   [...]
 8                   Q. Would you agree that the position description for the position of
                     Trust Fund Supervisor, FCI Mendota, required the person holding
 9                   the position to be prepared to use physical control in the event of a
                     fight among inmates?
10
                     A. To be prepared to, yes, if you were in that vicinity, yes.
11
                     Q. And would the person holding the position of Trust Fund
12                   Supervisor also be required according to the position description to
                     be prepared to use physical control in the event of an assault on staff?
13
                     A. Yes.
14
                     Q. What about in the event of a riot, an inmate riot, would the Trust
15                   Fund Supervisor according to the position description be required to
                     be prepared to use physical control in the event of an inmate riot?
16
                     A. Yes. I think emergency plans would be activated at that point.
17

18    (Doc. No. 34-1 Ex. A, 34:22–35:13.) The court interprets this portion of plaintiff’s deposition as

19    reflecting her testimony that responding effectively to emergency situations within the prison is

20    an essential function of her job, but not as a concession that a physical response is an essential

21    function of that job.8 Moreover, the court does not read plaintiff’s testimony that being prepared

22    to use physical control “if you were in that vicinity” necessarily implies that responding inside the

23    secure institution is an essential job function for her position. Instead, plaintiff advances the

24    position that the essential function of responding effectively can be achieved in many ways: by

25    physically responding into the secure institution, which requires one to be prepared to use

26
      8
27      Plaintiff does concede that responding effectively is an essential function of her job. However,
      defendant did not move for summary judgment on that ground and the court need not consider
28    whether plaintiff was a qualified individual who could perform that job function.
                                                       18
     Case 1:17-cv-01563-DAD-SKO Document 44 Filed 04/24/20 Page 19 of 19

 1    physical control, or responding elsewhere, which may not require physical control. The court
 2    does not interpret plaintiff’s deposition testimony as being inconsistent with that litigation
 3    position.
 4           In conclusion, the evidence before the court on summary judgment establishes disputed
 5    issues of material facts with respect to whether firearms certification, self-defense training, and
 6    physically responding into the secure institution are essential functions of plaintiff’s job. Based
 7    on the present evidence, a reasonable jury could find that, despite her request to be excused from
 8    these functions, plaintiff was a “qualified individual” who may assert a claim under the
 9    Rehabilitation Act for failure to accommodate her request for accommodation. Thus, defendant’s
10    motion for summary judgment as to that claim will be denied.9
11                                              CONCLUSION
12           For the reasons set forth above, defendant’s motion for summary judgment (Doc. No. 27)
13    is denied.
14
      IT IS SO ORDERED.
15

16        Dated:    April 24, 2020
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22    9
        Plaintiff argues that “because the defendant failed to challenge plaintiff’s EEOC reprisal claim,
23    and because there does not appear to be any procedural or substantive legal reason for the Court
      to consider entertaining summary judgment sua sponte as to that cause of action, this case must
24    proceed to trial.” (Doc. No. 33 at 5.) In reply, defendant argues that its motion for summary
      judgment is addressed solely to plaintiff’s Rehabilitation Act claim because, to the extent
25    plaintiff’s reprisal claim is based on defendant’s alleged failure to accommodate her, a finding
26    that plaintiff could not perform the essential functions of her position would be dispositive of her
      EEOC reprisal claim as well. (Doc. No. 36 at 10–11.) The court has concluded that, based upon
27    the evidence now before it, defendant is not entitled to summary judgment in its favor as to
      plaintiff’s Rehabilitation Act claim for the reasons explained above. Thus, the pending motion
28    does not call upon the court to address plaintiff’s Title VII reprisal claim.
                                                         19
